Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed on December 17, 2020 has been entered.  Claims 2 & 8 have been cancelled.  Claims 1, 3-7 & 9-20 and new Claims 21-22 remain pending.

Claim Objections
Claims 1, 3-7 & 9-22 are objected to because of the following informalities:  
Claim 1 - Lines 16-17 has been amended to recite “in response to the detecting the discrepancy”.  However, the limitation should recite “in response to the detection of the discrepancy” or “in response to detecting the discrepancy”;
Claim 6 - Lines 1-2 has been amended to recite “resetting the safe fan speed at reset of the electronic system” where it should recite “resetting the safe fan speed at a reset of the electronic system
Claim 6 had the period removed from the end of the claim;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 15-20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short" in Claims 15, 16 & 22 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Without clarification or guidance, one of ordinary skill would not understand what pulse-width would be considered to be a “short” pulse-width.
Claims 17-20 are rejected by virtue of their dependency on Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0142764 A1) (Chen hereinafter) in further view of King et al (US 2005/0049825 A1) (King hereinafter), and as evidenced by attached NPL “Definition - Tachometer”.
Regarding Claim 1, Chen teaches:  A method of controlling a fan (Figure 2) within an electronic system (Figure 1; Paragraph 9), comprising: 
setting a safe fan speed, via a fan speed control circuit (110), at startup of the electronic system (120 & 110; Paragraph 63; The BMC (110) outputs a current rotational speed signal to the fans after being enabled.  This would have the “safe fan speed” being set at the startup);
receiving, at the fan speed control circuit (110), a fan operation signal generated by a fan controller (122) of the electronic system (120 & 110), the fan operation signal including a signal that reports a number of revolutions of the fan (Paragraph 14 - Lines 8-10; Chen describes how the control module receives a “current rotational speed signal”);
based at least in part on the received fan operation signal, verifying that the fan is operating at the safe fan speed (Paragraph 14; This describes how the control module receives the fan operation signal and determines if the received heart bit & current rotational speed signal indicates that there is an abnormal operating condition); 
generating, via the fan speed control circuit, a heartbeat signal indicating normal operation of the fan speed control circuit (Abstract; Paragraph 11); 
controlling a speed of the fan within the electronic system based on one or more parameters corresponding to heat generated within the electronic system (Paragraphs 6, 9 & 48); 
monitoring the heartbeat signal indicating the normal operation of the electronic system; 
detecting a discrepancy in the heartbeat signal; and 
controlling the fan according to the safe fan speed in response to the detecting the discrepancy (Abstract; Paragraph 11).  
While Chen does teach that the control module receives a signal indicative of the number of revolutions of the fan, Chen is silent regarding the signal being a tachometer signal.
However, King does teach a system for monitoring the health of a fan where the system includes a tachometer to detect if the fan speed falls below a predetermined value (see Paragraph 172).  
The use of a tachometer to monitor the rotational speed of a fan would have been obvious to a person having ordinary skill in the art since a tachometer is a known instrument for monitoring rotational speed of a shaft, as evidenced by the attached NPL “Definition - Tachometer”.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Chen to use a tachometer to monitor the rotational speed of the fan, as taught by King, to allow the system to detect if the fan speed falls below a predetermined value (see Paragraph 172 of King).
Regarding Claim 3, Chen in view of King teaches the method as disclosed above in Claim 1, wherein Chen further teaches:  wherein the electronic system (120) is a computer system (Figure 1; Paragraph 41), and the fan speed control circuit is a baseboard management controller (110).  
Regarding Claim 4, Chen in view of King teaches the method as disclosed above in Claim 1, wherein Chen further teaches:  further comprising setting the safe fan speed by the fan speed control circuit prior to detecting the discrepancy (Paragraph 61-62; The “safe fan speed” is set in the fan rotation speed table prior to the detection of the discrepancy such that when the discrepancy is detected, so that the controller can send a new operating signal upon the detection of the discrepancy).  
Regarding Claim 5, Chen in view of King teaches the method as disclosed above in Claim 4, wherein Chen further teaches:  wherein the safe fan speed is less than full speed (Paragraph 7 describes how one of the problems being solved is to ensure that the fans do not run at full speed when rotating at full speed is not required for heat dissipation, resulting in excessive electrical power to be consumed & causing an unnecessary waste.  Therefore, the fans are controlled to rotate at their optimal speed to run the fans efficiently and avoid unnecessary waste of energy, thereby having the establishment of the fan rotating speed table that could be used as input data, see Paragraph 53.  So the fan assembly of Chen is configured to operate at a “safe fan speed” that is less than full speed IF the fan rotating speed table determines that “less than full speed” was the optimal rotational speed for the required amount of heat dissipation).  
Regarding Claim 9, Chen in view of King teaches the method as disclosed above in Claim 1, wherein Chen further teaches:  further comprising:  determining that the discrepancy in the heartbeat signal has not been corrected; and 
continuing the controlling of the fan according to the safe fan speed, in response to the determination (Figure 2; Step 240).  
Regarding Claim 10, Chen teaches:  An electronic system (Figure 1) comprising: 
a fan speed control circuit (110) configured to: 
set a safe fan speed at startup of the electronic system (120 & 110; Paragraph 63; The BMC (110) outputs a current rotational speed signal to the fans after being enabled.  This would have the “safe fan speed” being set at the startup);
based at least in part on a fan operation signal, verify that a fan of the electronic system is operating at the safe fan speed (Paragraph 14; This describes how the control module receives the fan operation signal and determines if the received heart bit & current rotational speed signal indicates that there is an abnormal operating condition); and
generate a heartbeat signal indicating normal operation of the fan speed control circuit (Abstract; Paragraph 11); and 
a fan module (Figure 1) comprising a fan controller (122 & 110) and the fan (135), the fan controller being configured to:
generate and transmit the fan operation signal to the fan speed control circuit (Paragraph 14), the fan operation signal including a signal that reports a number of revolutions of the fan (Paragraph 14 - Lines 8-10; Chen describes how the control module receives a “current rotational speed signal”);
control a speed of the fan based on one or more parameters corresponding to heat generated within the electronic system (Paragraphs 9 & 48);
detect a discrepancy in the heartbeat signal; and 
control the fan according to a safe fan speed, in response to the detected discrepancy (Abstract; Paragraph 11).  
While Chen does teach that the control module receives a signal indicative of the number of revolutions of the fan, Chen is silent regarding the signal being a tachometer signal
However, King does teach a system for monitoring the health of a fan where the system includes a tachometer to detect if the fan speed falls below a predetermined value (see Paragraph 172).  
The use of a tachometer to monitor the rotational speed of a fan would have been obvious to a person having ordinary skill in the art since a tachometer is a known instrument for monitoring rotational speed of a shaft, as evidenced by the attached NPL “Definition - Tachometer”.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Chen to use a tachometer to monitor the rotational speed of the fan, as taught by King, to allow the system to detect if the fan speed falls below a predetermined value (see Paragraph 172 of King).
Regarding Claim 11, Chen in view of King teaches the invention as disclosed above in Claim 10, wherein Chen further teaches:  wherein the electronic system is a computer system (Figure 1; Paragraph 41) and the fan speed control circuit is a baseboard management controller (110).  
Regarding Claim 12, Chen in view of King teaches the invention as disclosed above in Claim 12, wherein Chen further teaches:  wherein the baseboard management controller (110) is configured to set the safe fan speed prior to the fan controller detecting the discrepancy (Paragraph 61-62; The “safe fan speed” is set in the fan rotation speed table prior to the detection of the discrepancy such that when the discrepancy is detected.  This would mean that the “safe fan speed” was set PRIOR to the detection of the discrepancy).  
Regarding Claim 13, Chen in view of King teaches the invention as disclosed above in Claim 12, wherein Chen further teaches:  wherein the safe fan speed is less than full speed (Paragraph 7 describes how one of the problems being solved is to ensure that the fans do not run . 

Claims 7 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of King (and as evidenced by the NPL “Definition - Tachometer”) as applied to Claim 1 above, and as further evidenced by NPL “Heartbeat (Computing)” (NPL - Heartbeat hereinafter).
Regarding Claim 7, Chen in view of King teaches the method as disclosed above in Claim 1, wherein Chen further teaches:  wherein the heartbeat signal is periodic (Chen discloses the use of a “heart bit/beat” signal which would be “periodic”, see attached NPL - Heartbeat), and the discrepancy is a lack of the heartbeat signal during at least one period (Paragraph 58), during two or more sequential periods, or during two or more non-sequential periods.  
Regarding Claim 21, Chen in view of King teaches the invention as disclosed above in Claim 1, wherein Chen further teaches:  wherein the heartbeat signal includes a periodic pulse-width modulation (Chen discloses the use of a “heart bit/beat” signal which would be “periodic” and would have a pulse-width modulation created by the periodic wave of the heartbeat signal, see attached NPL - Heartbeat) within the fan speed control signal (Paragraph 11) that does not affect or negligibly affects the speed of the fan (Paragraph 14; This describes how the control .  

Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of King (and as evidenced by the NPL “Definition - Tachometer”) as applied to Claims 1 & 12 (respectively) above, and in further view of Kunnathur Ragupathi et al (US 2016/0328349 A1) (Ragupathi hereinafter).
Regarding Claim 6, Chen teaches the method as disclosed above in Claim 1, wherein Chen fails to teach:  further comprising resetting the safe fan speed at reset of the electronic system.
HOWEVER, Ragupathi describes in Paragraph 5 how the known prior art could comprise a management controller with an access controller & a chassis management controller, where the system is designed such that if the electronic system (the management controller) is reset, then they system is designed to either maintain the previous (last calculated) fan speed or revert to full/maximum fan speed (either of which would be considered a “safe fan speed” for the fan to operate at) to ensure proper thermal control of the system.  Paragraph 8 also describes how the method of managing cooling includes determining whether the data is available from a sensor related to the thermal load, where if the data is unavailable, the system is operated at an upper level that corresponds to the estimated thermal load predicated on an in-system power characterization of the configuration of the functional computer components AND is less than a maximum level.
Incorporating this designed operation of Ragupathi into Chen would provide the benefit of allowing the system of Chen to continue to provide a cooling air flow by estimating the necessary safe fan speed to provide cooling in the event that data related to the thermal load is no longer being received (such as in the event of a reset of the electronic system) by estimating the necessary thermal load by using other in-system power characterizations.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the cooling fan system of Chen could be modified to have the fan speed reset upon a reset of the electronic system to ensure that proper cooling is maintained during operation, as taught by Ragupathi.
Regarding Claim 14, Chen teaches the invention as disclosed above in Claim 12, wherein Chen further teaches:  wherein the safe fan speed is reset at reset of the computer system.  
HOWEVER, Ragupathi describes in Paragraph 5 how the known prior art could comprise a management controller with an access controller & a chassis management controller, where the system is designed such that if the electronic system (the management controller) is reset, then they system is designed to either maintain the previous (last calculated) fan speed or revert to full/maximum fan speed (either of which would be considered a “safe fan speed” for the fan to operate at) to ensure proper thermal control of the system.  Paragraph 8 also describes how the method of managing cooling includes determining whether the data is available from a sensor related to the thermal load, where if the data is unavailable, the system is operated at an upper level that corresponds to the estimated thermal load predicated on an in-system power characterization of the configuration of the functional computer components AND is less than a maximum level.
Incorporating this designed operation of Ragupathi into Chen would provide the benefit of allowing the system of Chen to continue to provide a cooling air flow by estimating the necessary safe fan speed to provide cooling in the event that data related to the thermal load is no longer being received (such as in the event of a reset of the electronic system) by estimating the necessary thermal load by using other in-system power characterizations.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the cooling fan system of Chen could be modified to have the fan speed reset upon a reset of the electronic system to ensure that proper cooling is maintained during operation, as taught by Ragupathi.

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of King (and as evidenced by the NPL “Definition - Tachometer”) as applied to Claim 10 above, and in further view of Fraser et al (US 2015/0135011 A1) (Fraser hereinafter).
Regarding Claim 15, Chen in view of King teaches the invention as disclosed above in Claim 10, wherein Chen further teaches:  wherein the discrepancy is a lack of the heartbeat signal during at least one period (Paragraph 58), during two or more sequential periods, or during two or more non-sequential periods.  
Chen & King are both silent regarding:  wherein the heartbeat signal includes a periodic pulse-width modulation having a short positive or negative square wave immediately followed by a short negative or positive square wave that occurs according to a specific period.  
HOWEVER, Fraser does teach in Paragraph 26 how the electronic life signal (the heartbeat-type signal) includes any type of periodic waveform including, but not limited to, a sine wave, a square wave, or a triangular wave.  With respect to the limitation specifying that the in some embodiments, life signals include preconfigured variations to signal characteristics including, but not limited to frequency, period, and amplitude AND the regular intervals of the variations of the signal characteristics can occur at intervals ranging from fractions of seconds to tens of hours.  The examiner holds that a periodic waveform with an interval range of a fraction of a second would be considered “short”.  
While Chen is silent regarding the shape of their heartbeat signal, Fraser teaches how it would have been well known to those having ordinary skill in the art at the effective filing date of the claimed invention that the heartbeat signal can include any type of periodic waveform that would function as a heartbeat signal (see Paragraph 26).  Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP § 2144.05 Paragraph II.  So Fraser also teaches how it was known that the frequency, period & amplitude could be varied/configured to meet a desired waveform and that the interval of the wave form can be only a fraction of a second, as described in Paragraph 26.
Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the heartbeat signal of Chen such that it was formed as a periodic pulse-width modulation of a short square wave, as taught by Fraser.
Regarding Claim 16, Chen teaches:  A method of controlling a fan module (Figure 2) for cooling a computer system (Paragraph 5), comprising: 
generating, by a fan speed control circuit (110) of the computer system, a fan speed control signal based on one or more parameters corresponding to heat generated within the computer system (Paragraphs 9 & 48); 
receiving, at the fan speed control circuit, a fan operation signal generated by a fan controller of the fan module (Paragraph 14), the fan operation signal including a signal that reports a number of revolutions of a fan of the fan module (Paragraph 14 - Lines 8-10; Chen describes how the control module receives a “current rotational speed signal”);
generating, by the fan speed control circuit, a heartbeat signal indicating normal operation of the fan speed control circuit (Abstract; Paragraph 11); 
controlling, by the fan controller of the fan module, a speed of the fan of the fan module based on the fan speed control signal (Paragraph 48); 
monitoring, by the fan controller, the heartbeat signal; 
detecting, by the fan controller, a discrepancy in the heartbeat signal based on the monitoring; and 
controlling, by the fan controller, the speed of the fan based on a safe fan speed in place of the fan speed control signal in response to the discrepancy (Paragraphs 11 & 62-63).  
While Chen does teach that the control module receives a signal indicative of the number of revolutions of the fan, Chen is silent regarding the signal being a tachometer signal.
Chen also fails to teach:  the heartbeat signal including a periodic pulse-width modulation having a short positive or negative square wave immediately followed by a short negative or positive square wave that occurs according to a specific period.
However, King does teach a system for monitoring the health of a fan where the system includes a tachometer to detect if the fan speed falls below a predetermined value (see Paragraph 172).  
The use of a tachometer to monitor the rotational speed of a fan would have been obvious to a person having ordinary skill in the art since a tachometer is a known instrument for monitoring rotational speed of a shaft, as evidenced by the attached NPL “Definition - Tachometer”.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Chen to use a tachometer to monitor the rotational speed of the fan, as taught by King, to allow the system to detect if the fan speed falls below a predetermined value (see Paragraph 172 of King).
HOWEVER, Fraser does teach in Paragraph 26 how the electronic life signal (the heartbeat-type signal) includes any type of periodic waveform including, but not limited to, a sine wave, a square wave, or a triangular wave.  With respect to the limitation specifying that the pulse-width modulation of the heartbeat signal are “short”, as noted above the term “short” is a relative term that renders the claim indefinite, Fraser continues to teach in Paragraph 26 how in some embodiments, life signals include preconfigured variations to signal characteristics including, but not limited to frequency, period, and amplitude AND the regular intervals of the variations of the signal characteristics can occur at intervals ranging from fractions of seconds to tens of hours.  The examiner holds that a periodic waveform with an interval range of a fraction of a second would be considered “short”.  
While Chen is silent regarding the shape of their heartbeat signal, Fraser teaches how it would have been well known to those having ordinary skill in the art at the effective filing date of the claimed invention that the heartbeat signal can include any type of periodic waveform that 
Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the heartbeat signal of Chen such that it was formed as a periodic pulse-width modulation of a short square wave, as taught by Fraser.
Regarding Claim 17, Chen in view of King & Fraser teaches the method as disclosed above in Claim 16, wherein Chen further teaches:  further comprising: 
determining, by the fan controller, that the discrepancy in the heartbeat signal has not been corrected (Figure 2 - Step 240); and 
continuing, by the fan controller, the controlling of the fan according to the safe fan speed in response to the determination (Figure 2 - Steps 250 & 260).  
Regarding Claim 18, Chen in view of King & Fraser teaches the method as disclosed above in Claim 16, wherein Chen further teaches:  further comprising: 
determining, by the fan controller, that the discrepancy in the heartbeat signal has been corrected (Figure 2 - Step 240); and 
resuming, by the fan controller, controlling of the fan according to the fan speed control signal, in response to the determination
Regarding Claim 19, Chen in view of King & Fraser teaches the method as disclosed above in Claim 16, wherein Chen further teaches:  further comprising setting the safe fan speed, by the fan speed control circuit, prior to the fan controller detecting the discrepancy (Paragraph 61-62; The “safe fan speed” is set in the fan rotation speed table prior to the detection of the discrepancy such that when the discrepancy is detected.  This would mean that the “safe fan speed” was set PRIOR to the detection of the discrepancy).  
Regarding Claim 20, Chen in view of King & Fraser teaches the method as disclosed above in Claim 16, wherein Chen further teaches:  wherein the safe fan speed is full speed (Paragraph 7 describes how one of the problems being solved is to ensure that the fans do not run at full speed when rotating at full speed is not required for heat dissipation, resulting in excessive electrical power to be consumed & causing an unnecessary waste.  Therefore, the fans are controlled to rotate at their optimal speed to run the fans efficiently and avoid unnecessary waste of energy, thereby having the establishment of the fan rotating speed table that could be used as input data, see Paragraph 53. So the fan assembly of Chen is configured to operate at a “safe fan speed” that is full speed IF the fan rotating speed table determines that “full speed” was the optimal rotational speed for the required amount of heat dissipation).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of King (and as evidenced by the NPL “Definition - Tachometer” & NPL “Heartbeat”) as applied to Claim 21 above, and in further view of Fraser.
Regarding Claim 22, Chen teaches the method as disclosed above in Claim 21, wherein Chen is silent regarding:  wherein the periodic pulse-width modulation includes a short positive or 
HOWEVER, Fraser does teach in Paragraph 26 how the electronic life signal (the heartbeat-type signal) includes any type of periodic waveform including, but not limited to, a sine wave, a square wave, or a triangular wave.  With respect to the limitation specifying that the pulse-width modulation of the heartbeat signal are “short”, as noted above the term “short” is a relative term that renders the claim indefinite, Fraser continues to teach in Paragraph 26 how in some embodiments, life signals include preconfigured variations to signal characteristics including, but not limited to frequency, period, and amplitude AND the regular intervals of the variations of the signal characteristics can occur at intervals ranging from fractions of seconds to tens of hours.  The examiner holds that a periodic waveform with an interval range of a fraction of a second would be considered “short”.  
While Chen is silent regarding the shape of their heartbeat signal, Fraser teaches how it would have been well known to those having ordinary skill in the art at the effective filing date of the claimed invention that the heartbeat signal can include any type of periodic waveform that would function as a heartbeat signal (see Paragraph 26).  Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP § 2144.05 Paragraph II.  So Fraser also teaches how it was known that the frequency, period & amplitude could be varied/configured to meet a desired waveform and that the interval of the wave form can be only a fraction of a second, as described in Paragraph 26.
Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify .

Response to Arguments
The applicants arguments entered on December 17, 2020 have been fully considered.
The applicant had made amendments to the claims based on suggestions made in the Interview Summary entered on December 01, 2020.  However, upon further consideration & search, the examiner was able to find new prior art that (when incorporated into the base reference Chen) would read on the amended claims.
With respect to the amendment made specifying how “the fans operation signal can be a tachometer signal that reports the number of revolutions of the fan”, this suggestion was made by the examiner based on a cursory review of the application & prior art in preparation for the interview.  While the proposed amendment would overcome the previous rejection, the amendment has also modified the scope of the claimed invention necessitating a new grounds for rejection.  As noted above, new prior art was found that (when incorporated into Chen) would read on this new limitation.
With respect to the amendment providing more details on the wave formation of the heartbeat signal, a new reference Fraser was found in the subsequent search which (when incorporated into Chen) would read on this limitation as well.
For these reasons, it is the examiners opinion that the amendments to the claims were not sufficient to put the application into condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746